Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement Nos. 333-136428 and 333-141446 on Form S-3 of our reports dated March 8, 2013, relating to the consolidated financial statements of GAMCO Investors, Inc. and subsidiaries (“GAMCO”) and the effectiveness of GAMCO’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of GAMCO for the year ended December 31, 2012. /s/ Deloitte & Touche LLP New York, New York November 24, 2013
